This space reserved for Recorder’s use only

MODIFICATION OF LOAN DOCUMENTS

THIS MODIFICATION OF LOAN DOCUMENTS (this “Agreement”) is made as of the 24th
day of June, 2008 but is effective as of May 12, 2008, by and among NNN VF 901
CIVIC, LLC, a Delaware limited liability company, whose mailing address is c/o
Grubb & Ellis Realty Investors, LLC, 1551 North Tustin Avenue, Suite 200, Santa
Ana, California 92705 and NNN 901 CIVIC, LLC, a Delaware limited liability
company, whose mailing address is c/o Grubb & Ellis Realty Investors, LLC, 1551
North Tustin Avenue, Suite 200, Santa Ana, California 92705 (jointly,
“Borrower”), NNN 2003 VALUE FUND, LLC, a Delaware limited liability company
(“Guarantor”) and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, its successors and assigns (“Lender”).

R E CI T A L S:

A. Pursuant to the terms of that certain Mezzanine Loan Agreement dated May 12,
2006 by and between Lender and Borrower, Lender has heretofore made a loan
(“Loan”) to Borrower in the principal amount of One Million Five Hundred
Thousand and no/100 Dollars ($1,500,000.00) as evidenced by a Promissory Note
(Mezzanine) dated May 12, 2006, in the principal amount of the Loan made payable
by Borrower to the order of Lender (as amended, modified or restated from time,
to time, the “Note”).

 
This document prepared by and
after recording return to:
Michael D. Rothstein, Esq.
Schwartz Cooper Chartered
180 North LaSalle Street
Suite 2700
Chicago, IL 60601

B. The Loan is secured by a Junior Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Financing Statement dated May 12, 2006 from
Borrower to First American Title Insurance Company, as Trustee, for the benefit
of Lender recorded in the Official Records of Orange County, California (the
“Recorder’s Office”) on May 12, 2006, as Document No. 2006000322275 (as amended,
modified or restated from time, to time, the “Deed of Trust”), which Deed of
Trust encumbers the real property and all improvements thereon legally described
on Exhibit A hereto (“Property”), (ii) that certain Junior Assignment of Rents
and Leases dated May 12, 2006, from Borrower to Lender and recorded in the
Recorder’s Office on May 12, 2006, as Document No. 2006000322276 (as amended,
modified or restated from time, to time, the “Assignment of Leases”); (iii) that
certain Environmental Indemnity Agreement dated May 12, 2006 from Borrower and
Guarantor to Lender (as amended, modified or restated from time, to time, the
“Indemnity Agreement”); and (iv) certain other loan documents (the Note, the
Deed of Trust, the Assignment of Leases, the Indemnity Agreement, the Side
Letter (as defined below) and the other documents evidencing, securing and
guarantying the Loan, in their original form and as amended, are sometimes
collectively referred to herein as the “Loan Documents”). All capitalized terms
not defined herein shall have the meanings ascribed to them in the Deed of
Trust.

C. The Loan is further secured by a Guaranty of Recourse Obligations dated
May 12, 2006 from Guarantor to Lender (the “Original Guaranty”). Concurrently
herewith, the Original Guaranty is being amended and restated in its entirety
pursuant to that certain Amended and Restated Guaranty of even date herewith
made by Guarantor in favor of Lender (the "Guaranty”).

D. Borrower has failed to maintain the Actual Debt Service Coverage Ratio
required pursuant to the terms of the Deed of Trust and Lender is willing to
waive such requirement upon the terms and conditions set forth below.

AGREEMENTS:

NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove (which
are hereby incorporated into and made a part of this Agreement), (ii) the
agreements by Lender to modify the Loan Documents, as provided herein, (iii) the
covenants and agreements contained herein, and (iv) for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Maturity Date. The Maturity Date of the Note is extended to May 12, 2009. Any
reference in the Note, Deed of Trust or any other Loan Document to the Maturity
Date shall mean May 12, 2009. Notwithstanding anything in the Loan Documents to
the contrary, Borrower shall have no right to extend the Maturity Date beyond
May 12, 2009 and Section 3.2 of the Note is hereby deleted in its entirety.

2. Loan Amount. The principal amount of the Loan is hereby reduced to One
Million Four Hundred Fifty Five Thousand and No/100 Dollars ($1,455,201.00). All
references in the Note, Deed of Trust and other Loan Documents to “Loan”, “Loan
Amount” or similar terms shall mean $1,455,201.00. Borrower acknowledges the
Loan has been fully disbursed has no right to receive any additional Loan
proceeds.

3. Deed of Trust.

(a) Section 26(a) of the Deed of Trust is hereby deleted in its entirety and
replaced with the following:

“As used herein the term “Combined Debt Service Coverage Ratio” shall mean the
ratio of Operating Cash Flow to “Combined Debt Service” (as defined below).
During any calendar quarter ending on March 31, June 30, September 30 or
December 31 (each a “Quarter”) during the time periods set forth below, Trustor
shall not permit the Combined Debt Service Coverage Ratio during such Quarter to
be less than the ratios shown below:

      Combined Debt Service Coverage Ratio    
June 1, 2008 – August 12, 2008
August 13, 2008 – May 12, 2009
  1.0 to 1.0
1.10 to 1.0

4. Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to Lender as follows:

(a) The representations and warranties in the Deed of Trust and the other Loan
Documents are true and correct as of the date hereof.

(b) There is currently no Event of Default (as defined in the Deed of Trust)
under the Note, the Deed of Trust or the other Loan Documents and Borrower does
not know of any event or circumstance which with the giving of notice or passing
of time, or both, would constitute an Event of Default under the Note, the Deed
of Trust or the other Loan Documents.

(c) The Loan Documents are in full force and effect and, following the execution
and delivery of this Agreement, they continue to be the legal, valid and binding
obligations of Borrower enforceable in accordance with their respective terms,
subject to limitations imposed by general principles of equity.

(d) There has been no material adverse change in the financial condition of
Borrower, Guarantor or any other party whose financial statement has been
delivered to Lender in connection with the Loan from the date of the most recent
financial statement received by Lender.

(e) As of the date hereof, Borrower has no claims, counterclaims, defenses, or
set-offs with respect to the Loan or the Loan Documents as modified herein.

(f) Borrower is validly existing under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.

5. Title Policy. As a condition precedent to the agreements contained herein,
Borrower shall, at its sole cost and expense, cause First American Title
Insurance Company to issue an endorsement to Lender’s Title Insurance Policy
No. NCS-217556-SA1 (the “Title Policy”), as of the date this Agreement is
recorded, reflecting the recording of this Agreement and insuring the first
priority of the lien of the Deed of Trust, subject only to the exceptions set
forth in the Title Policy as of its date of issuance and any other encumbrances
expressly agreed to by Lender.

6. Reaffirmation of Guaranty. Guarantor ratifies and affirms the Guaranty and
agrees that the Guaranty is in full force and effect following the execution and
delivery of this Agreement. The representations and warranties of Guarantor in
the Guaranty are, as of the date hereof, true and correct and Guarantor does not
know of any default thereunder. The Guaranty continues to be the valid and
binding obligation of Guarantor, enforceable in accordance with its terms and
Guarantor has no claims or defenses to the enforcement of the rights and
remedies of Lender thereunder.

7. Expenses. As a condition precedent to the agreements contained herein,
Borrower shall pay Lender an extension fee in the amount of $3,638.00 plus all
out-of-pocket costs and expenses incurred by Lender in connection with this
Agreement, including, without limitation, title charges, recording fees,
appraisal fees and attorneys’ fees and expenses.

8. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.

(b) This Agreement shall not be construed more strictly against Lender than
against Borrower or Guarantor merely by virtue of the fact that the same has
been prepared by counsel for Lender, it being recognized that Borrower,
Guarantor and Lender have contributed substantially and materially to the
preparation of this Agreement, and Borrower, Guarantor and Lender each
acknowledges and waives any claim contesting the existence and the adequacy of
the consideration given by the other in entering into this Agreement. Each of
the parties to this Agreement represents that it has been advised by its
respective counsel of the legal and practical effect of this Agreement, and
recognizes that it is executing and delivering this Agreement, intending thereby
to be legally bound by the terms and provisions thereof, of its own free will,
without promises or threats or the exertion of duress upon it. The signatories
hereto state that they have read and understand this Agreement, that they intend
to be legally bound by it and that they expressly warrant and represent that
they are duly authorized and empowered to execute it.

(c) Notwithstanding the execution of this Agreement by Lender, the same shall
not be deemed to constitute Lender a venturer or partner of or in any way
associated with Borrower or Guarantor nor shall privity of contract be presumed
to have been established with any third party.

(d) Borrower, Guarantor and Lender each acknowledges that there are no other
understandings, agreements or representations, either oral or written, express
or implied, that are not embodied in the Loan Documents and this Agreement,
which collectively represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantor and Lender;
and that all such prior understandings, agreements and representations are
hereby modified as set forth in this Agreement. Except as expressly modified
hereby, the terms of the Loan Documents are and remain unmodified and in full
force and effect.

(e) This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and assigns.

(f) Any references to the “Note”, the “Deed of Trust” or the “Loan Documents”
contained in any of the Loan Documents shall be deemed to refer to the Note, the
Deed of Trust and the other Loan Documents as amended hereby. The paragraph and
section headings used herein are for convenience only and shall not limit the
substantive provisions hereof. All words herein which are expressed in the
neuter gender shall be deemed to include the masculine, feminine and neuter
genders. Any word herein which is expressed in the singular or plural shall be
deemed, whenever appropriate in the context, to include the plural and the
singular.

(g) This Agreement may be executed in one or more counterparts, all of which,
when taken together, shall constitute one original Agreement.

(h) Time is of the essence of each of Borrower’s obligations under this
Agreement.

9. Customer Identification — USA Patriot Act Notice; OFAC and Bank Secrecy Act.
Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the
“Act”), and Lender’s policies and practices, Lender is required to obtain,
verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower and such
other information that will allow Lender to identify Borrower in accordance with
the Act. In addition, Borrower shall (a) ensure that no person who owns a
controlling interest in or otherwise controls Borrower or any subsidiary of
Borrower is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury or included in any Executive
Orders, (b) not use or permit the use of the proceeds of the Loan to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, and cause any of its
subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement dated as of
the day and year first above written.

     
 
  BORROWER:
 
   
LENDER:


--------------------------------------------------------------------------------


LASALLE BANK NATIONAL ASSOCIATION
By: /s/ Christopher A. Thangaraj
Name: Christopher A. Thangaraj
Title: VP
  NNN VF 901 CIVIC, LLC, a Delaware
limited liability company
By: Grubb & Ellis Realty Investors,
LLC, f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President
By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
 
  NNN 901 CIVIC, LLC, a Delaware limited
liability company
By: Grubb & Ellis Realty Investors,
LLC, f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Manager
By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
 
  GUARANTOR:
 
   
 
  NNN 2003 VALUE FUND, LLC, a Delaware
limited liability company
By: Grubb & Ellis Realty Investors,
LLC, f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
Manager
By: /s/ Francene LaPoint
Name: Francene LaPoint
Title: Chief Financial Officer

2

3

      Acknowledged and agreed this 24th day of June, 2008.   GRUBB & ELLIS
REALTY INVESTORS, LLC, f/k/a Triple Net Properties, LLC a   Virginia limited
liability company   By:   /s/ Andrea R. Biller   Name: Andrea R. Biller   Title:
Executive Vice President   TRIPLE NET PROPERTIES REALTY, INC., a California
corporation   By:   /s/ Francene LaPoint   Name: Francene LaPoint       Title:
Chief Financial Officer   /s/ Ryan Gallagher       RYAN GALLAGHER, individually
  THE HANSON FAMILY TRUST DATED JUNE 14, 2005   By:   /s/ Jeff Hanson     /s/
April Hanson (Trustee) Name: Jeff Hanson Title: trustee

          STATE OF ILLINOIS )     ) .ss     COUNTY OF COOK )

I Ckeotre A. Roca-Dawson a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Christopher A. Thangaraj, VP of LaSalle Bank
National Association, is personally known to me to be the same person whose name
is subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed and delivered said instrument as his own free
and voluntary act for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal this 25th day of June, 2008.

/s/ Ckeotre A. Roca-Dawson

Notary Public
My Commission Expires: 9/29/09

[Official Seal

Ckeotre A. Roca-Dawson

Notary Public Stat of Illinois

My Commission Expires: 09/29/09]

4

ACKNOWLEDGEMENT

                     
 
                   
STATE OF CALIFORNIA
            )      
 
                            ) SS.
COUNTY OF ORANGE
            )      
 
                   

On June 23, 2008 before me, Monica Chavez, Notary Public, personally appeared
Andrea R. Biller, who proved to me on the basis of satisfactory evidence to be
the person whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or the entity upon behalf of which
person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez

My Commission Expires: August 21, 2011

[Seal] Monica Chavez

[Seal] Commission # 1762879

[Seal] Notary Public – California

[Seal] Orange County

[Seal] My Comm. Expires Aug 21, 2011

5

CALIFORNIA ALL-PURPOSE NOTARY ACKNOWLEDGMENT

 
State of California
County of Orange
On this 6/20/2008, before me, Mary Yee, Notary Public
 
,
Name, Title of Officer
personally appeared RYAN GALLAGHER,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the
instrument.
WITNESS my hand and official seal.
/s/ Mary Yee
SIGNATURE OF NOTARY
[Seal] Mary Yee
[Seal] Commission # 1718509
[Seal] Notary Public – California
[Seal] Orange County
[Seal] My Comm. Expires Feb 9, 2011
******************************* OPTIONAL SECTION *****************************
THIS CERTIFICATE MUST BE ATTACHED TO THE DOCUMENT DESCRIBED BELOW:
TITLE OR TYPE OF DOCUMENT
NUMBER OF PAGES                        DATE OF DOCUMENT
 
SIGNER(S) OTHER THAN NAMED ABOVE
Though the data requested here is not required by law, it could prevent
fraudulent reattachment of this form.

6

ACKNOWLEDGEMENT

                     
 
                   
STATE OF CALIFORNIA
            )      
 
                            ) SS.
COUNTY OF ORANGE
            )      
 
                   

On June 23, 2008 before me, Monica Chavez, Notary Public, personally appeared
Jeff Hanson, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the person, or the entity upon behalf of which person acted,
executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Monica Chavez

My Commission Expires: August 21, 2011

[Seal] Monica Chavez

[Seal] Commission # 1762879

[Seal] Notary Public – California

[Seal] Orange County

[Seal] My Comm. Expires Aug 21, 2011

7